387 F.2d 64
Jose Miguel BANDERAS-AGUIRRE, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 24815.
United States Court of Appeals Fifth Circuit.
Dec. 13, 1967.

Joseph J. Rey, El Paso, Tex., for appellant.
John C. Ciolino, Asst. U.S. Atty., New Orleans, La., Harry Lee Hudspeth, Asst. U.S. Atty., El Paso, Tex., for appellee.
Before JONES, WISDOM and THORNBERRY, Circuit Judges.
PER CURIAM:


1
The petitioner, Jose Miguel Banderas-Aguirre, asks this Court to vacate the Administrative Order of the Immigration and Naturalization Service which directs his deportation to Mexico, the country of his origin and nationality.  Upon the facts disclosed by the record, the order was fully justified under the applicable law.  No abuse of administrative discretion is shown.  The order of the Immigration and Naturalization Service is


2
Affirmed.